DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s Arguments/Remarks filed 2/16/21.  Claims 24-25 are newly added.  Claims 1-2, 4-6, 11-12, 14, and 21-25 are presently pending and are presented for examination.
Response to Arguments
Applicant's arguments, see page 5 of Remarks, filed 2/16/21, with respect to the rejections of claims 1-2, 4-6, 11-12, 14, and 21-22 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant argues that the specification describes the “at least two remote controls” as claimed at paragraphs [¶0018], [¶0021-¶0027] and shows different examples of remote controls in Figure 2-6.  Paragraph [¶0032] of the specification states that components from one example can be used in combination with components from another example; Applicant argues therefore that the written description requirement is met and the rejection should be withdrawn. 
Examiner respectfully disagrees.  Specifically, independent claim 1 recites “at least two remote controls remote from the controller and the high-pressure pump, each of the at least two remote controls configured to communicate an electrical signal to the controller, the electrical signals instructing the controller to engage or disengage the electromagnetic clutch assembly, wherein a first of the at least two remote controls is arranged on a lance, and a second of the at least two remote controls is arranged on one of a foot control, a lance stand, or a cab”, however there is inadequate support for said recited features of both a first remote control arranged on a lance and a second remote control arranged on a cab in a single embodiment as defined by independent claim 1.  The particular embodiment defined by claim 1 is not a simple combination of features of embodiments (as suggested by Applicant in paragraph [¶0032] of the specification) and Applicant has not provided evidence that there was possession of this particular embodiment at the filing date.  Upon review of the specification, Figures 3-5 illustrate an embodiment of a particular hand lance (38) [¶0029], wherein: Figure 3 illustrates an example of the remote control (34) provided as foot control [¶0025]; Figure 4 illustrates another example of the remote control (34) provided at the hand lance (38) [¶0026]; and Figure 5 illustrates yet another example of the remote control (34) provided at a lance stand (40) [¶0027].  Figure 6 illustrates an alternate embodiment of the system comprising a cab (44) with a remote control (34) arranged thereon for controlling robotic arm (46) to direct high-pressure water to a surface to be cleaned [¶0028], however the embodiment of Figure 6 does not explicitly teach or illustrate “a lance” and the inclusion of such a lance having a first remote control arranged thereon as claimed would seemingly contradict the embodiment of Figure 6 wherein the operator controls cleaning via a robotic arm (46) using a remote control (34) arranged inside the cab (44).  Contrary to claim 1, the disclosure as a whole does not describe or illustrate a single embodiment comprising both a first remote control arranged on the lance [see embodiment of Fig. 4; ¶0026] and also a second remote control arranged on a cab [see embodiment of Fig. 6; ¶0028].  Furthermore, under the condition that a second remote control is arranged on a cab, as illustrated in the particular embodiment of Figure 6, it is the rejections of independent claim 1 (and therefore claims 2, 4-6, 11-12, 14, and 21-22 depending therefrom) under 35 U.S.C. 112(a) are maintained as presented below.

Applicant's arguments, see page 5 of Remarks, filed 2/16/21, with respect to the rejections of claims 11 and 23 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive
Applicant argues that the specification explains how the controller receives signals from the remote control at least at paragraph [¶0024], therefore one in the art would understand what is meant by the claims in light of the specification.
Examiner respectfully disagrees.  Paragraph [¶0024] of the specification cited by Applicant does not provide adequate description of the claimed remote control configuration to overcome the previous grounds of rejection.  The only explanation provided by the specification recites:
“The remote control 34 can be connected to the controller 32 either by wired or wireless connection.  In the wireless example, the controller 32 includes a wireless transceiver 36 for receiving signals from the remote control 34, which also includes a transceiver.  This disclosure extends to various types of remote controls, and is not limited to any particular type of remote control.” [¶0022]
This recitation teaches that, in the embodiment using wireless connection, the controller (32) includes a wireless transceiver (36) for receiving signals from the remote control (34), but does not, however, teach or suggest how the remote control is configured to wirelessly communicate an electrical signal to the controller.  In the embodiment wherein the remote control is configured to wirelessly communicate a signal to the controller, said remote control must then convert an electrical control signal into a signal that can be transmitted wirelessly, for example a radio signal (i.e. electromagnetic waves of radio frequency).  Claims 11 and 23 therefore seemingly improperly combine a wireless embodiment of the invention with a separate and distinct wired embodiment of the invention, and are therefore deemed indefinite.  On this basis, the rejections of claims 11 and 23 under 35 U.S.C. 112(b) are maintained as presented below in the following Office Action.

Applicant's arguments, see pages 5-7 of Remarks, filed 2/16/21, with respect to the rejections of claims 1-2, 4-6, 12, 14, and 23 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180) and Teague (US Pat. 5,381,962) have been fully considered but they are not persuasive. 
Firstly, on page 6 of Remarks filed 2/16/21, Applicant argues that neither Adams nor Teague disclose a remote control that communicates an electrical signal to a controller to engage or disengage a clutch.
Examiner respectfully disagrees.  Although Teague does not explicitly teach that a clutch assembly is used to selectively actuate the pump to supply water, the combination of Adams in view of Teague is able to arrive at the claimed device.  Adams discloses a cleaning system (10), comprising: 
an engine (16); 
a high-pressure pump (20) [Fig. 1; ¶0022, ¶0026]; and
a clutch assembly (32) selectively coupling the engine to the high-pressure pump such that actuation of the clutch assembly controls a supply of power from the engine to the high-pressure pump [Fig. 1; ¶0028], wherein the clutch assembly is controlled remotely (via control switch 50) [Fig. 1; ¶0033].
Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate a [electrical] signal 
“The control switch 50 is electrically connected to a battery 52 or other convenient power supply (e.g. the vehicles battery) and to the clutch 32.  Thus, by manipulating the control switch 50, an operator can selectively turn the clutch 32 on and off as desired”.
Adams does not, however, disclose a controller located remote from the remote control (50), wherein said controller is configured to receive a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; or, alternately, 184 in wired embodiment of Fig. 8 [col. 8, lines 38-48]) configured to selectively actuate the pump, and wherein said controller is configured to receive a signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]; or, alternately, 124 in wired embodiment of Fig. 8 [col. 7, lines 42-67]) instructing the controller to turn the pump on or off.  In said wireless embodiment of Figure 1, the controller (i.e. radio receiver 48) includes digital logic circuitry that decodes radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of radio transmitter 10) into control signal instructions to turn the pump (58) on or off via motor relay (60), wherein “if the motor is a gas or diesel motor, the motor relay may be… a clutch relay” [see Fig. 1; col. 4, lines 27-47; col. 5, electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 8, lines 38-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Adams such that the pump further incorporate a controller, as taught by Teague, in order to predictably receive a signal from the remote control (Adams: 50) instructing the controller to engage or disengage the clutch assembly to selectively turn the pump on and off as desired by the operator [Teague: col. 4, line 34 – col. 5, line 13; col. 7, lines 42-67].  Therefore in said modified system of Adams in view of Teague, the remote control (Adams: control switch 50) is located remote from the controller (Teague: 48 or 184, incorporated in the pump 20 of Adams) and is configured to communicate a signal instructing the controller to engage or disengage the clutch assembly for selective actuation of the pump.  On this basis, Adams in view of Teague meets every feature defined by the claims and therefore the rejections of claims 1-2, 4-6, 12, 14, and 23 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180) and Teague (US Pat. 5,381,962) are maintained on the grounds presented in the following Office Action.

Secondly, on pages 7-8 of Remarks filed 2/16/21, Applicant argues that one in the art would have no reason to combine Adams and Teague as proposed.
Examiner respectfully disagrees.  As the Supreme Court noted in KSR, “[r]igid preventative rules that deny factfinders recourse to common sense, however, are KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)).  Motivations for combinations may be gleaned implicitly from the cited art or from “common sense”.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results”.  Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate a signal to engage or disengage the clutch assembly to selectively actuate the pump [Fig. 1; ¶0033].  Adams does not, however, disclose a controller located remote from the remote control (50), wherein said controller is configured to receive a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; or, alternately, 184 in wired embodiment of Fig. 8 [col. 8, lines 38-48]) configured to selectively actuate the pump, and wherein said controller is configured to receive a signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]; or, alternately, 124 in wired embodiment of Fig. 8 [col. 7, lines 42-67]) instructing the controller to turn the pump on or off.  In said wireless embodiment of Figure 1, the controller (i.e. radio receiver 48) includes digital logic circuitry that decodes radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of a clutch relay” [see Fig. 1; col. 4, lines 27-47; col. 5, lines 47-52].  Alternately, in said wired embodiment of Figure 8, the controller (i.e. “separate controller” at 184) is configured to directly receive electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 8, lines 38-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Adams such that the pump further incorporate a controller, as taught by Teague, in order to predictably receive a signal from the remote control (Adams: 50) instructing the controller to engage or disengage the clutch assembly to selectively turn the pump on and off as desired by the operator [Teague: col. 4, line 34 – col. 5, line 13; col. 7, lines 42-67].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.  Therefore in said modified system of Adams in view of Teague, the remote control (Adams: control switch 50) is located remote from the controller (Teague: 48 or 184, incorporated in the pump 20 of Adams) and is configured to communicate a signal instructing the controller to engage or disengage the clutch assembly for selective actuation of the pump.  
The declarations of Mr. Jim Van Dam and Mr. Mark Blanchard (submitted June 12, 2019, as Exhibits A and B) have been fully considered, however said declarations 
On this basis, Adams in view of Teague meets every feature defined by the claims and therefore the rejections of claims 1-2, 4-6, 12, 14, and 23 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180) and Teague (US Pat. 5,381,962) are maintained on the grounds presented in the following Office Action.

Applicant's arguments, see page 7 of Remarks, filed 2/16/21, with respect to the rejections of claims 21-22 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180), Teague (US Pat. 5,381,962), and Kern (US Pat. 4,947,700) have been fully considered but they are not persuasive.
Applicant argues that Examiner has not identified any reason one would modify the clutch of Adams with the mounting arrangement of Kern.
Examiner respectfully disagrees.  As per MPEP 2143, exemplary rationales supporting a conclusion of obviousness include “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results” and “(B) Simple substitution of one known element for another to obtain predictable results”.  Adams teaches one embodiment wherein the pump (20) comprises a shaft (24) attached to a pulley (26) in tandem (via belt 30) with an accessory pulley (28) that is operably mounted to the engine (16) [Fig. 1; ¶0026].  Adams additionally contemplates a variety of engine configurations, further teaching:
it is possible to couple the shaft 24 of the pump 20 directly to a "driven member" of the engine, such as but not limited to the shaft to which the accessory pulley 28 is connected.  (As used herein, a "driven member" is a portion of the engine 16 that undergoes motion, usually rotational motion, whenever the engine is running.) As another alternative, the shaft 24 can be coupled to a driven member using one or more gears, as in a gear train, or using a combination of gears and pulleys, for example.  As yet another alternative (not shown), the engine 16 can include a turbine or analogous device, as a "driven member," wherein the turbine is rotated by flow of exhaust gases from the engine, and the turbine is operably coupled (e.g., by a gear train or the like, if required) to the shaft 24.” [¶0026].
Adams does not, however, explicitly disclose “a flywheel housed in a flywheel housing” driven by the engine, wherein “the clutch assembly is mounted to the flywheel housing” as claimed.  However it is old and well-known in the art to utilize such a flywheel/housing driven by an engine and mounted to a clutch assembly.  For example, Kern similarly discloses a system comprising clutch assembly (26) mounted to a flywheel housing (14) via a vibration dampening adapter (18) for selective coupling with an engine (10) [Fig. 1-3; col. 4, lines 5-21].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the clutch mounting configuration of Adams for the assembly taught by Kern, wherein the clutch assembly is mounted to a flywheel housing via a vibration dampening adapter to selectively allow for coupling with the engine [col. 4, lines 5-21] and to beneficially “isolate and moderate the excessive torques resulting from start-up to idle and shut down of engine as well as the vibrational torques resulting from normal multi-cylinder engine operation” [col. 8, lines the rejections of claims 21-22 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180), Teague (US Pat. 5,381,962), and Kern (US Pat. 4,947,700) are maintained.  Additionally, new grounds of rejection of newly added claims 24-25 under 35 U.S.C. 103 in view of Adams (US Pub. 2007/0262180), Teague (US Pat. 5,381,962), and Kern (US Pat. 4,947,700) are made and presented in the following Office Action as necessitated by amendment.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2, 4-6, 11-12, 14, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
	Regarding claims 1-2, 4-6, 11-12, 14, and 21-22,
	Independent claim 1 recites “at least two remote controls remote from the controller and the high-pressure pump, each of the at least two remote controls configured to communicate an electrical signal to the controller, the electrical signals instructing the controller to engage or disengage the electromagnetic clutch assembly, wherein a first of the at least two remote controls is arranged on a lance, and a second of the at least two remote controls is arranged on one of a foot control, a lance stand, or a cab”, however there is inadequate support for said recited features of both a first remote control arranged on a lance and a second remote control arranged on a cab in a single embodiment as defined by independent claim 1.  The particular embodiment defined by claim 1 is not a simple combination of features of embodiments (as suggested by Applicant in paragraph [¶0032] of the specification) and Applicant has not provided evidence that there was possession of this particular embodiment at the filing date.  Upon review of the specification, Figures 3-5 illustrate an embodiment of a particular hand lance (38) [¶0029], wherein: Figure 3 illustrates an example of the remote control (34) provided as foot control [¶0025]; Figure 4 illustrates another example of the remote control (34) provided at the hand lance (38) [¶0026]; and Figure 5 illustrates yet another example of the remote control (34) provided at a lance stand (40) [¶0027].  Figure 6 illustrates an alternate embodiment of the system comprising a cab (44) with a remote control (34) arranged thereon for controlling robotic arm (46) to direct high-pressure water to a surface to be cleaned [¶0028], however the embodiment of Figure 6 does not explicitly teach or illustrate “a lance” and the inclusion of such a lance having a first remote control arranged thereon as claimed would seemingly contradict the embodiment of Figure 6 wherein the operator controls cleaning via a robotic arm (46) using a remote control (34) arranged inside the cab (44).  Contrary to claim 1, the disclosure as a whole does not describe or illustrate a single embodiment comprising both a first remote control arranged on the lance [see embodiment of Fig. 4; ¶0026] and also a second remote control arranged on a cab [see embodiment of Fig. 6; ¶0028].  Furthermore, under the condition that a second remote control is arranged on a cab, as illustrated in the particular embodiment of Figure 6, it is unclear if the unclaimed robotic arm (46) is an essential element required for operation [see ¶0028].  Claim 1 seemingly combines one embodiment of the invention (as illustrated in Figure 4) and an alternate embodiment of the invention (as illustrated in Fig. 6), wherein each of these exemplary embodiments described by the specification are separate and distinct from each other; therefore, the disclosure fails to describe a single embodiment comprising the at least two remote controls in the claimed configuration defined by claim 1.  Upon comprehensive review of the disclosure in its entirety, the application does not describe an actual reduction to practice or reduction to drawings anywhere in the originally filed disclosure.  The “at least two remote controls” of the claimed invention (configured with both first and second remote controls) have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention.  Absent any information/description regarding said . 

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 11 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11,
	Lines 1-3 recite “wherein at least one of the first and second remote controls communicates wirelessly with a wireless receiver on the controller” which renders the claim indefinite.  Independent claim 1 defines that each of the at least two remote controls is “configured to communicate an electrical signal to the controller” which seemingly contradicts said recitation from claim 11.  Given that claim 1 explicitly defines both the first and second remote controls as communicating an electrical signal to the controller, it is therefore unclear how said first or second remote control would be capable of communicating wirelessly with the controller as recited in claim 11.  Claim 11 seemingly improperly combines a wireless embodiment of the invention with a separate 
	Regarding claims 23-25,
	Lines 9-10 of independent claim 23 recite “the remote control configured to wirelessly communicate an electrical signal to the controller” which renders the claim indefinite as it is unclear how the remote control would be capable of communicating an electrical signal wirelessly.  Claim 23 seemingly improperly combines a wireless embodiment of the invention with a separate and distinct wired embodiment of the invention, and is therefore deemed indefinite.  For the purposes of examination, “an electrical signal” will be interpreted simply as “a signal”.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2, 4-6, 12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2007/0262180 to Adams (“Adams”) in view of US Pat. 5,381,962 to Teague (“Teague”).
	Regarding claim 1,
Adams discloses a cleaning system (10), comprising: 
an engine (16); 

a clutch assembly (32) selectively coupling the engine to the high-pressure pump such that actuation of the clutch assembly controls a supply of power from the engine to the high-pressure pump [Fig. 1; ¶0028];
a remote control (‘control switch’ 50) arranged on a cab (23) remote from the pump [see Fig. 1; ¶0032-¶0033] and configured to communicate an electrical signal to engage or disengage the clutch assembly to selectively actuate the pump [Fig. 1; ¶0033]; and
wherein disengagement of the electromagnetic clutch assembly is configured to shut off water supply to the system while the engine is still running [¶0028].  
Adams teaches a remote control switch (50) electrically connected to a power supply for controlling the clutch assembly (32) [¶0033], wherein “the clutch 32 can be electrically or magnetically engageable type similar to clutches used on automotive air-conditioning compressions” [¶0028], but does not explicitly teach that said clutch assembly (32) is electromagnetic as claimed.  However, the use of electromagnetic clutch assemblies is old and well-known common knowledge in the art.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a clutch assembly that is electromagnetic, as is common knowledge in the art, in order to predictably allow for selective coupling of the engine to the pump. 
Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate an electrical signal 
“The control switch 50 is electrically connected to a battery 52 or other convenient power supply (e.g. the vehicles battery) and to the clutch 32.  Thus, by manipulating the control switch 50, an operator can selectively turn the clutch 32 on and off as desired”.
Adams does not, however, disclose a controller arranged on the pump, wherein said controller is configured to receiving a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; or, alternately, 184 in wired embodiment of Fig. 8 [col. 8, lines 38-48]) configured to selectively actuate the pump, and wherein said controller is configured to receive a signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]; or, alternately, 124 in wired embodiment of Fig. 8 [col. 7, lines 42-67]) instructing the controller to turn the pump on or off.  In said wired embodiment of Figure 8, the controller (i.e. “separate controller” at 184) is configured to directly receive electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 8, lines 38-65].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Adams such 
Adams teaches a remote control (i.e. ‘control switch’ 50) arranged on a cab (e.g. “utility bay 44 or other convenient location on the vehicle 12”) configured to communicate electrical signals to engage or disengage the electromagnetic clutch assembly (32) to selectively pump water (i.e. “effectively turns on the pressure-washing system”) to a lance (i.e. “pressure-washing wand 56 or the like”) [Fig. 1; ¶0033].  Although Figure 1 would appear to illustrate the lance (56) having a control element located at its handle, Adams does not explicitly teach an additional, second remote control arranged on the lance as claimed.  However it is old and well-known in the art to utilize a remote control arranged on a lance of a cleaning device to control operation of an associated pump remote from the lance.  For example, Teague similarly discloses a 
Regarding claim 2, 
Adams in view of Teague discloses the system of claim 1, wherein it is noted that the recitation “where in the high-pressure pump is a high-pressure water pump” is a statement of intended use which does not patentably distinguish over the cited prior art since Adams meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 4, 
Adams in view of Teague discloses the system of claim 1, wherein it is noted that the recitation “where in the engine is a diesel engine” is a statement of intended use which does not patentably distinguish over the cited prior art since Adams meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  
Regarding claim 5, 
Adams in view of Teague discloses the system of claim 4, wherein Adams teaches that the engine (16) propels the vehicle (12) and powers the cleaning system . In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 6, 
Adams in view of Teague discloses the system of claim 1, wherein Adams discloses that the electromagnetic clutch assembly controls rotation of a drive shaft (24) which drives the high-pressure pump [Fig. 1; ¶0026]. 
Regarding claim 12, 
Adams in view of Teague discloses the system of claim 1, wherein both the first remote control (Adams: 50 [¶0033]) and the second remote control (Teague: 124 [col. 8, lines 38-65) are wired to the controller.
Regarding claim 14, 
Adams in view of Teague discloses the system of claim 1, wherein the system excludes dump valves.
Regarding claim 23,
Adams discloses a cleaning system (10), comprising: 

a high-pressure pump (20) [Fig. 1; ¶0022, ¶0026];
a clutch assembly (32) selectively coupling the engine to the high-pressure pump such that actuation of the clutch assembly controls a supply of power from the engine to the high-pressure pump [Fig. 1; ¶0028];
a remote control (‘control switch’ 50) arranged on a cab (23) remote from the pump [see Fig. 1; ¶0032-¶0033] and configured to communicate an electrical signal to engage or disengage the clutch assembly to selectively actuate the pump [Fig. 1; ¶0033]; and
wherein disengagement of the electromagnetic clutch assembly is configured to shut off water supply to the system while the engine is still running [¶0028].  
Adams teaches a remote control switch (50) electrically connected to a power supply for controlling the clutch assembly (32) [¶0033], wherein “the clutch 32 can be electrically or magnetically engageable type similar to clutches used on automotive air-conditioning compressions” [¶0028], but does not explicitly teach that said clutch assembly (32) is electromagnetic as claimed.  However, the use of electromagnetic clutch assemblies is old and well-known common knowledge in the art.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a clutch assembly that is electromagnetic, as is common knowledge in the art, in order to predictably allow for selective coupling of the engine to the pump. 
Adams teaches a remote control (i.e. control switch 50) located remote from the clutch assembly (32), the remote control configured to communicate an electrical signal a controller arranged on the pump, wherein said controller is configured to receiving a signal from the remote control instructing the controller to engage or disengage the clutch assembly.  However, it is old and well-known in the art to utilize such a configuration of controller and remote control as claimed to selectively actuate a pump within a cleaning system.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]; or, alternately, 184 in wired embodiment of Fig. 8 [col. 8, lines 38-48]) configured to selectively actuate the pump, and wherein said controller is configured to receive a signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]; or, alternately, 124 in wired embodiment of Fig. 8 [col. 7, lines 42-67]) instructing the controller to turn the pump on or off.  In said wireless embodiment of Figure 1, the controller (i.e. radio receiver 48) includes digital logic circuitry that decodes radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of radio transmitter 10) into control signal instructions to turn the pump (58) on or off via motor relay (60), wherein “if the motor is a gas or diesel motor, the motor relay may be… a clutch relay” [see Fig. 1; col. 4, lines 27-47; col. 5, lines 47-52].  Alternately, in said wired embodiment of Figure 8, the controller (i.e. “separate controller” at 184) is configured to directly receive electrical control signals communicated from the remote control (i.e. switch 124) that are converted into control signal instructions to turn the pump (168) on or off via motor relay (154) [see Fig. 8; col. 
Adams teaches a remote control (i.e. ‘control switch’ 50) arranged on a cab (e.g. “utility bay 44 or other convenient location on the vehicle 12” [¶0032]) configured to communicate a signal to engage or disengage the electromagnetic clutch assembly (32) to selectively pump water (i.e. “effectively turns on the pressure-washing system”) to a lance (i.e. “pressure-washing wand 56 or the like”) [Fig. 1; ¶0033].  Although Figure 1 would appear to illustrate the lance (56) having a control element located at its handle, Adams does not explicitly teach a wireless remote control arranged on the lance as claimed.  However it is old and well-known in the art to utilize a wireless remote control arranged on a lance of a cleaning device to control operation of an associated pump remote from the lance.  For example, Teague similarly discloses a cleaning system comprising a pumping module (54) which contains a motor (56) which selectively actuates a pump (58) [Fig. 1; col. 4, lines 42-52], wherein said pumping module may contain a controller (48 in wireless embodiment of Fig. 1 [col. 5, lines 3-13]) configured to selectively actuate the pump, and wherein said controller is configured to receive a wireless signal communicated from a remote control (12 in wireless embodiment of Fig. 2 [col. 5, lines 47-54]) located on a lance (40) remote from the pump instructing the controller to turn the pump on or off.  In said wireless embodiment of Figure 1, the radio wave signals (42) communicated from the remote control (i.e. on/off switch 12 of radio transmitter 10) on the lance (adjacent hand drip 70) into control signal instructions to turn the pump (58) on or off via motor relay (60), wherein “if the motor is a gas or diesel motor, the motor relay may be… a clutch relay” [see Fig. 1-2; col. 4, lines 27-47; col. 5, lines 47-52].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the wired remote control (Adams: 50) configuration located in the cab, as taught by Adams, with the wireless remote control (Teague: 12) configuration that is arranged on the lance, as taught by Teague, in order to predictably and beneficially allow for a user holding the lance to have convenient hand-held control of water supply via selective engagement of the clutch assembly with the pump [Teague: col. 3, lines 12-15].  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  (See MPEP 2144.04).
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.  Therefore in said modified system of Adams in view of Teague, the remote control (Teague: control switch 12) is arranged on the lance remote from the controller (Teague: 48, incorporated in the pump 20 of Adams) and is configured to communicate a wireless signal instructing the controller to engage or disengage the clutch assembly .

13.	Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2007/0262180 to Adams (“Adams”) in view of US Pat. 5,381,962 to Teague (“Teague”) as applied to claims 1 and 23 above, and further in view of US Pat. 4,947,700 to Kern et al. (“Kern”).
Regarding claims 21 and 22,
Adams in view of Teague discloses the system as recited in claim 1, wherein Adams teaches one embodiment wherein the pump (20) comprises a shaft (24) attached to a pulley (26) in tandem (via belt 30) with an accessory pulley (28) that is operably mounted to the engine (16) [Fig. 1; ¶0026].  Adams additionally contemplates a variety of engine configurations, further teaching:
“As an alternative with certain engine configurations, it is possible to couple the shaft 24 of the pump 20 directly to a "driven member" of the engine, such as but not limited to the shaft to which the accessory pulley 28 is connected.  (As used herein, a "driven member" is a portion of the engine 16 that undergoes motion, usually rotational motion, whenever the engine is running.) As another alternative, the shaft 24 can be coupled to a driven member using one or more gears, as in a gear train, or using a combination of gears and pulleys, for example.  As yet another alternative (not shown), the engine 16 can include a turbine or analogous device, as a "driven member," wherein the turbine is rotated by flow of exhaust gases from the engine, and the turbine is operably coupled (e.g., by a gear train or the like, if required) to the shaft 24. “ [¶0026].
a flywheel housed in a flywheel housing driven by the engine, wherein the electromagnetic clutch assembly is mounted to the flywheel housing via a torsional vibration dampening adapter” as claimed.  However it is old and well-known in the art to utilize such a flywheel/housing driven by an engine and mounted to a clutch assembly via a torsional vibration dampening adapter.  For example, Kern similarly discloses a system comprising clutch assembly (26) mounted to a flywheel housing (14) via a torsional vibration dampening adapter (18) for selective coupling with an engine (10) [Fig. 1-3; col. 4, lines 5-21].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the clutch mounting configuration of Adams for the assembly taught by Kern, wherein the clutch assembly is mounted to a flywheel housing via a torsional vibration dampening adapter to selectively allow for coupling with the engine [col. 4, lines 5-21] and to beneficially “isolate and moderate the excessive torques resulting from start-up to idle and shut down of engine as well as the vibrational torques resulting from normal multi-cylinder engine operation” [col. 8, lines 56-68].
Regarding claims 24 and 25,
Adams in view of Teague discloses the system as recited in claim 23, wherein Adams teaches one embodiment wherein the pump (20) comprises a shaft (24) attached to a pulley (26) in tandem (via belt 30) with an accessory pulley (28) that is operably mounted to the engine (16) [Fig. 1; ¶0026].  Adams additionally contemplates a variety of engine configurations, further teaching:
“As an alternative with certain engine configurations, it is possible to couple the shaft 24 of the pump 20 directly to a "driven member" of the engine, such as but not limited to the shaft to which the accessory pulley 28 is connected.  (As used herein, a "driven member" is a portion of the engine 16 that undergoes motion, usually rotational motion, whenever the engine is running.) As another alternative, the shaft 24 can be coupled to a driven member using one or more gears, as in a gear train, or using a combination of gears and pulleys, for example.  As yet another alternative (not shown), the engine 16 can include a turbine or analogous device, as a "driven member," wherein the turbine is rotated by flow of exhaust gases from the engine, and the turbine is operably coupled (e.g., by a gear train or the like, if required) to the shaft 24. “ [¶0026].
Adams does not, however, explicitly disclose “a flywheel housed in a flywheel housing driven by the engine, wherein the electromagnetic clutch assembly is mounted to the flywheel housing via a torsional vibration dampening adapter” as claimed.  However it is old and well-known in the art to utilize such a flywheel/housing driven by an engine and mounted to a clutch assembly via a torsional vibration dampening adapter.  For example, Kern similarly discloses a system comprising clutch assembly (26) mounted to a flywheel housing (14) via a torsional vibration dampening adapter (18) for selective coupling with an engine (10) [Fig. 1-3; col. 4, lines 5-21].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the clutch mounting configuration of Adams for the assembly taught by Kern, wherein the clutch assembly is mounted to a flywheel housing via a torsional vibration dampening adapter to selectively allow for coupling with the engine [col. 4, lines 5-21] and to beneficially “isolate and moderate the excessive torques resulting from start-up to idle and shut down of engine as well as the vibrational torques resulting from normal multi-cylinder engine operation” [col. 8, lines 56-68].

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711